Citation Nr: 0842426	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for prostate cancer.

2.  Entitlement to service connection for gout/arthritis of 
the hands.

3.  Entitlement to service connection for gout/arthritis of 
the knees.

4.  Entitlement to service connection for atrial fibrillation 
with hypertension.

5.  Entitlement to service connection for residuals of a 
fungus in the groin area.

6.  Entitlement to an initial compensable evaluation for 
residuals of the loss of the tip of the left index finger.

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and had subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and January 2005 rating decisions 
of the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

In the January 2005 rating decision on appeal, the RO denied 
the claim for service connection for prostate cancer, finding 
that no new and material evidence had been received.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A February 2003 RO decision denied service connection for 
prostate cancer, finding that there was no evidence that the 
veteran's condition was incurred in or aggravated by his 
active military service.

2.  The evidence added to the record since the February 2003 
RO decision was previously submitted to agency decision 
makers, is cumulative or redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for prostate cancer.

3.  Gout/arthritis of the hands was not documented in service 
or for years following service and is not related to any 
incident in service.

4.  Gout/arthritis of the knees was not documented in service 
or for years following service and is not related to any 
incident in service.

5.  Atrial fibrillation with hypertension was not documented 
in service or for years following service and is not related 
to any incident in service.

6.  The objective evidence of record does not reflect that 
the veteran currently has any residuals of a fungus in the 
groin area. 

7.  The veteran's current residuals of the loss of the tip of 
the left index finger are manifested by a chip off the distal 
tuft of the distal phalanx; no functional impairment of the 
finger is shown.

8.  The veteran's sole service-connected disability, 
residuals of the loss of the tip of the left index finger, 
does not render him incapable of providing for his own daily 
self-care or from protecting himself against the hazards and 
dangers of daily living without the assistance of another 
person.

9.  The veteran is not substantially confined to his home or 
housebound as a result of his service-connected disability. 


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied service 
connection for prostate cancer was not appealed and thus 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2.  New and material evidence has not been received, and the 
claim for service connection for prostate cancer is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Gout/arthritis of the hands was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Gout/arthritis of the knees was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 101(22), (23), (24),1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

5.  Atrial fibrillation with hypertension was not incurred in 
or aggravated by service, nor may service incurrence  be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Residuals of a fungus in the groin area were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

7.  The criteria for an initial compensable evaluation for 
residuals of the loss of the tip of the left index finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2008).

8.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met.  38 U.S.C.A. §§ 1114, 5107 (West 
2003 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.353(a) (2008).

9.  The criteria for an award of special monthly compensation 
on account of being housebound are not met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2004 and August 2004, 
prior to the initial adjudication of his claims in the August 
2004 and January 2005 rating decisions at issue.  An 
additional VCAA letter was sent to the veteran in August 
2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

In addition, the August 2004 letter informed the appellant:

You were previously denied service connection for 
prostate cancer. You were notified of the decision 
on March 6, 2003.  The appeal period for this 
decision has expired and the decision is final.  In 
order for us to reconsider this issue, we need 
"new and material evidence."

To qualify as new, the evidence must be submitted 
to VA for the first time.  Although VA will make 
reasonable efforts to help you obtain currently 
existing evidence, we cannot provide a medical 
examination or obtain a medical opinion until your 
claim is successfully reopened.

In order to qualify as material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim was previously denied because there was 
no evidence showing that the condition happened in 
military service, nor was it aggravated or caused 
by service.  This condition also is presumed to be 
service-connected if it is manifested to a 
compensable degree after in-service exposure to 
herbicides used in Vietnam.  There were no records 
that show you were stationed on ground in Vietnam.  
Therefore the evidence you submit must relate to 
these facts.

New and material evidence must raise a possibility 
of substantiating your claim.  The evidence cannot 
simply be repetitive or cumulative of the evidence 
we had when we previously decided your claim.

Moreover, the appellant was notified in the January 2005 
rating decision on appeal that he was previously denied 
entitlement to service connection for prostate cancer because 
the evidence did not establish that prostate cancer began 
during his military service or was caused by military service 
and the evidence did not establish that he was exposed to the 
herbicide Agent Orange. The rating decision also informed the 
veteran that his claim remained denied because the evidence 
submitted did not address the issue of service connection for 
prostate cancer either directly or presumptively due to Agent 
Orange exposure.

In August 2005, VA sent a letter to the appellant that 
reiterated the definitions for "new" and "material" 
evidence as well as the reasons for which the veteran's claim 
was originally denied.  In addition, the appellant was 
notified in the May 2006 Statement of the Case that he was 
previously denied entitlement to service connection for 
prostrate cancer because the evidence failed to show that the 
condition had been incurred while on active duty or 
manifested to a compensable degree within the one-year period 
following discharge from active duty.  Accordingly, the 
appellant has received a sufficient explanation of what 
evidence must be submitted to reopen his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
residuals of the loss of the tip of the left index finger has 
been established and an initial rating for this condition has 
been assigned.  Thus, the veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the veteran 
service connection for the loss of the tip of the left index 
finger and assigning an initial disability rating for this 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case in February 2005 that addressed the initial rating 
assigned for his the loss of the tip of the left index 
finger, included notice of the criteria for a higher rating 
for that condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process with respect 
to this issue, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, 
service personnel records, Social Security Administration 
records, private medical records, VA medical records, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  The RO has 
searched unsuccessfully for records from the VA Medical 
Center in Durham from 1968 to present and formally found that 
these were not available.  There is no indication that there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  Whether new and material evidence has been received to 
reopen the claim for service connection for prostate cancer

Pertinent Laws and Regulations

A February 2003 RO decision denied service connection for 
prostate cancer, finding that the evidence did not establish 
that prostate cancer began during his military service or was 
caused by military service.  The veteran did not appeal and 
the February 2003 RO decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

Analysis

The evidence of record at the time of the February 2003 RO 
decision included service treatment records and private 
medical records.  Service treatment records reflect no 
findings of prostate cancer.  Private medical records from 
March 1997 to December 2002 reflect the veteran was treated 
for prostate cancer and had undergone a radical retropubic 
prostatectomy in May 1998.

The evidence added to the record since the March 2003 
decision includes the veteran's contentions, service 
personnel records, VA outpatient treatment reports, private 
medical records and Social Security Administration records.  
In his April 2004 claim for compensation as well as in a 
February 2005 statement, the veteran reported having been 
exposed to Agent Orange while stationed in Okinawa, Japan 
which thereby resulted in his current residuals of prostate 
cancer.  Specifically, the veteran claimed that while 
stationed in Okinawa, the cleaning of heavy equipment 
resulted in exposure to Agent Orange, as the equipment was 
shipped back and forth from Vietnam.  Service personnel 
records reflect that the veteran was stationed in Okinawa, 
Japan from November 1967 to May 1969.  VA outpatient 
treatment reports reflect that the veteran was assessed with 
prostate cancer in January 2006 and April 2006.  Private 
medical records, including records submitted to the Social 
Security Administration, from April 1998 through October 2005 
reflect that the veteran was continually treated for and 
diagnosed with prostate cancer and a history of prostate 
cancer. 

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, does not present a more complete picture of the 
origin of the veteran's prostate cancer, and does not relate 
to unestablished fact that prostate cancer began during his 
military service, was caused by military service, or exposure 
to the herbicide Agent Orange, that is necessary to 
substantiate the veteran's claim for service connection for 
prostate cancer.  In this regard, the Board notes that the 
veteran submitted statements regarding his exposure to Agent 
Orange, however no evidence was provided showing that the 
veteran was stationed on the ground in Vietnam or in Korea in 
order to presume exposure to Agent Orange.  In fact, the 
evidence submitted merely reestablishes the fact that the 
veteran is currently diagnosed with and treated for prostate 
cancer.  Accordingly, the evidence is considered cumulative 
or redundant of the evidence of record at the time of the 
final February 2003 RO decision, and does not furnish a 
reasonable possibility of substantiating the appellant's 
claim for service connection for prostate cancer.  Therefore, 
the veteran's claim for service connection for prostate 
cancer, is not reopened.  See 38 C.F.R. § 3.156(a).

II.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis or 
cardiovascular disease, including hypertension, to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board observes that, with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for a disability resulting from 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6 
(2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

	1.  Service connection for gout/arthritis of the hands 
and knees

The veteran contends that his current gout/arthritis of the 
hands and the knees is related to his active military 
service.  Service treatment records are negative for any 
findings of problems with the hands and knees during the time 
of the veteran's active military service.  The separation 
examination was negative for any findings related to the 
hands and knees.  During the veteran's Army Reserve duty in 
July 1984, he was treated for problems with the knees and 
feet, including pain, although no trauma was found.  The 
assessment was chondromalacia (of the knees).  

Private medical records from April 2003 to October 2005, 
including reports submitted to the Social Security 
Administration, reflect that the veteran was variously 
treated for and diagnosed with gout, severe and profound 
tophaceous gout with deformity of the hands, elbows, knees 
and ankles with limitation of mobility, gouty arthritis, 
history of gout, gouty flare-ups and pronounced changes of 
gouty arthropathy of the hands, ankles, knees and elbows.

VA outpatient treatment reports from August 2004 to April 
2006 reflect that the veteran was assessed with gout and a 
history of gout.

Having carefully considered the claim in light of the record 
and the applicable law, the Board concludes that the 
veteran's claims for service connection for gout/arthritis of 
the hands and knees are not warranted.  The Board notes that 
problems with the hands and knees were not shown in service 
or for many years thereafter.  While complaints of pain in 
the knees were reported in July 1984 during the veteran's 
Army Reserve duty, and chondromalacia was diagnosed, there is 
no evidence of chronic knee disability thereafter, nor is 
there a medical nexus opinion suggesting a link between this 
finding and gout/arthritis shown many years after.  The 
preponderance of the evidence is against a finding that the 
veteran's current gout/arthritis of the hands knees was 
caused or aggravated by his active military service, or that 
arthritis was manifested to the requisite degree during the 
year following service.  Therefore, the veteran's claims for 
service connection is denied.

	2.  Service connection for atrial fibrillation with 
hypertension

The veteran contends that his current atrial fibrillation 
with hypertension was incurred during his active military 
service.  Service treatment records are negative for any 
findings of atrial fibrillation or hypertension during the 
time of the veteran's active military service.  The 
separation examination reflected the veteran's blood pressure 
reading was 140/90, with no documentation of hypertension or 
atrial fibrillation.

Private medical records from July 2002 to October 2005, 
including reports submitted to the Social Security 
Administration, as well as VA outpatient treatment reports 
from September 2003 to August 2005, reflect that the veteran 
was treated for and diagnosed with atrial fibrillation and 
hypertension.

Having carefully considered the claim in light of the record 
and the applicable law, the Board concludes that the 
veteran's claim for service connection for atrial 
fibrillation with hypertension is not warranted.  In this 
regard, the objective evidence of record does not reflect 
that atrial fibrillation and hypertension were shown in 
service or for many years thereafter.  In fact, the earliest 
evidence of record of treatment for atrial fibrillation was 
in July 2002, approximately 30 years after the veteran's 
separation from active military service.  Moreover, while the 
objective evidence of record reflects that the veteran is 
currently diagnosed with atrial fibrillation and 
hypertension, as there is no nexus opinion supporting a 
relationship between the veteran's current disability and his 
active military service, the preponderance of the evidence is 
against a finding that the veteran's atrial fibrillation with 
hypertension is caused or aggravated by his active military 
service.  Therefore, the veteran's claim for service 
connection for atrial fibrillation with hypertension is 
denied.

	3.  Service connection for residuals of a fungus in the 
groin area

The veteran contends that his current residuals of a fungus 
in the groin area were incurred during his active military 
service.  Service treatment records reflect that the veteran 
was treated in March 1968 for "crabs" (pubic lice) and in 
September 1968 for a rash in the crotch area.  The separation 
examination and subsequent reserve examinations are absent of 
any findings associated with a skin disorder involving the 
groin area.  

The objective evidence of record, including private medical 
reports from March 1997 to October 2005 as well as the VA 
outpatient treatment reports from September 2003 to April 
2006, reflect no treatment or diagnosis of residuals of 
fungus in the groin area or a similar condition.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
competent medical evidence establishing a current diagnosis 
of residuals of fungus in the groin area, the claim for 
service connection on this issue must be denied.

The Board acknowledges the veteran's contentions that he 
incurred gout/arthritis in the hands and knees, atrial 
fibrillation and fungus in the groin area in service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Initial compensable evaluation for residuals of the 
loss of the tip of the left index finger

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The veteran's residuals of the loss of the tip of the left 
index finger have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5153, providing for amputation of the index 
finger for which he was assigned a noncompensable (0 percent) 
disability evaluation.  A 10 percent rating is assigned for 
an amputation of the minor index finger through the middle 
phalanx or at the distal joint.  A 20 percent rating is 
provided for amputation of the minor index finger without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto or an amputation with metacarpal resection 
(more than one-half the bone lost).  The term minor index 
finger refers to the index finger on the veteran's non-
dominant hand.  

Analysis 

The veteran contends that the residuals of the loss of the 
tip of the left index finger warrant a compensable 
evaluation.  Service treatment records reflect that the 
veteran treated for injuries to the left index finger which 
resulted in an amputation of the tip of the left index 
finger.  In May 1968, the veteran was treated for a swollen 
left index finger and x-rays were ordered.  In June 1968, the 
veteran was treated for an old injury to the finger, though 
which finger was unspecified.  A March 1969 service treatment 
report reflects the veteran was treated for a cut to the tip 
of the left index finger.  In May 1969, the veteran underwent 
an amputation of the tip of the left index finger.  Finally, 
a May 1969 radiology report noted that the veteran had 
undergone a traumatic amputation and there appeared to be a 
chip off the distal tuft of the distal phalanx with an 
absence of soft tissues or bony fragments on the third digit 
of the left hand.  The veteran reported being right hand 
dominant in his entrance and separation examinations.

The objective evidence of record, including private medical 
reports from March 1997 to October 2005, VA outpatient 
treatment reports from September 2003 to April 2006 and 
Social Security Administration records, reflect no current 
treatment for the veteran's residuals of the loss of the tip 
of the left index finger.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
veteran's residuals of the loss of the tip of the left index 
finger do not warrant an initial compensable evaluation at 
any time since the date of claim on April 15, 2004, under 
Diagnostic Code 5153.  The objective medical findings of 
record do not reflect an amputation of the minor index finger 
through the middle phalanx or at the distal joint so as would 
warrant a 10 percent disability rating.  In this regard, the 
Board notes that the x-rays taken in service in May 1969 
indicate that the veteran's traumatic amputation of the left 
index finger resulted in a chip off the distal tuft of the 
distal phalanx and therefore did not result in an amputation 
through the middle phalanx or at the distal joint.  As such, 
the Board finds that an initial compensable evaluation for 
the veteran's residuals of the loss of the tip of the left 
index finger is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation at any time 
since the effective date of service connection for a 
residuals of the loss of the tip of the left index finger on 
April 15, 2004.  See Fenderson, 12 Vet. App. at 125-26.  That 
is to say, the veteran's disability has been no more than 0 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.  In this case, the Board also notes that there are 
no records of treatment for the left index finger since the 
veteran filed his claim or in the year prior to the claim.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable evaluation for 
residuals of the loss of the tip of the left index finger is 
not warranted at any time since the effective date of service 
connection on April 15, 2004.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's service-connected disability.  
Although the veteran stated in his April 2004 claim that he 
is unable to work, the evidence of record does not reflect 
that this is due solely to the service-connected disability 
currently on appeal.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.  Special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound

Pertinent Laws and Regulations

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114.  Determinations as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonable 
certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Analysis

Service connection is in effect for residuals of the loss of 
the tip of the left index finger, evaluated as 0 percent 
disabling.  The combined rating is 0 percent.

The objective evidence of record, including private medical 
reports from March 1997 to October 2005, including those 
submitted to the Social Security administration, as well as 
the VA outpatient treatment reports from September 2003 to 
April 2006, reflect that the veteran has been treated for end 
stage renal disease, squamous cell lung cancer, hypertension, 
atrial fibrillation, prostate cancer, status post resection, 
rheumatoid arthritis, gout and chronic obstructive pulmonary 
disease, characterized as co-morbid illnesses.  

The Board recognizes that the veteran is severely impaired 
secondary to several illnesses characterized as co-morbid 
illnesses.  The evidence of record, however, fails to 
demonstrate that the veteran in unable to perform self-care 
functions due to his service-connected disability.  There is 
no competent medical evidence suggesting that his service-
connected disability precludes the veteran from dressing and 
undressing, keeping himself clean and presentable, feeding 
himself, attending to the wants of nature or protecting 
himself from the hazards of daily living.  In the absence of 
such evidence, there is no basis to conclude that the 
veteran's service-connected disability render the veteran so 
helpless as to need regular aid and attendance.  In this 
regard, the Board notes that all the above-mentioned 
illnesses, while considered disabling, are not service-
connected.  Accordingly, the Board finds that the weight of 
the evidence is against the claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person.  

The veteran argues that he is housebound due to his 
disabilities.  In this regard, the Board notes that the 
veteran does not have a single service-connected disability 
which is rated at 100 percent.  In addition, there is no 
competent medical evidence demonstrating that the veteran is 
substantially confined to his home due to his service-
connected disabilities.  The Board finds, accordingly, that 
the weight of the evidence is against the claim for special 
monthly compensation based on being housebound.


ORDER

New and material evidence not having been received, the claim 
for service connection for prostate cancer is not reopened.

Service connection for gout/arthritis of the hands is denied.

Service connection for gout/arthritis of the knees is denied.

Service connection for atrial fibrillation with hypertension 
is denied.

Service connection for residuals of a fungus in the groin 
area is denied.

An initial compensable evaluation for residuals of the loss 
of the tip of the left index finger is denied.

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound is denied.




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


